Case 2:19-cv-06109-SJF-SIL Document1 Filed 10/30/19 Page 1 of 12 PagelD #: 1

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

x ANSWER TO
VINCENT MOSCA, AMENDED
COMPLAINT WITH
Plaintiff, AFFIRMATIVE
DEFENSES AND
-against- CROSS CLAIMS

THE CITY OF NEW YORK, THE NEW YORK CITY Docket No.: 17-cv-04327
POLICE DEPARTMENT, FRANCESCO COLAVITO,
TAPPED 1010 INC., and MXL LLC, Judge
Sandra J. Feuerstein
Defendants.

 

X Magistrate Judge
Steven I. Locke

Defendant, FRANCESO COLAVITO, by and through his attorneys, PENINO &

MOYNIHAN, LLP as and for his Answer to the Complaint herein, sets forth the

following:

1. Denies the allegations contained in paragraphs “1” through “4” of the
complaint.

2. Denies knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in paragraphs “5” through “14” of the complaint relative and
respectfully refers all questions of law and ultimate fact to the trial court during the course
of trial.

3. Denies the allegations contained in paragraphs “15” and “16” of the
complaint relative to the allegations against Colavito, and denies knowledge or information
sufficient to form a belief as to the truth of the allegations relative to the Tap Room, MXL,
and Walsh.

4. Denies knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in paragraphs “17” through “19” of the complaint and
Case 2:19-cv-06109-SJF-SIL Document 1 Filed 10/30/19 Page 2 of 12 PagelD #: 2

respectfully refers all questions of law and ultimate fact to the trial court during the course
of trial.

5. Denies knowledge or information sufficient to form a belief as to the truth
of the allegations set forth in paragraph “21” and “22” of the complaint and respectfully
refers all questions of law and ultimate fact to the trial court during the course of trial.

6. Admits that he was a police officer employed by the NYPD.

7. Denies knowledge or information sufficient to form a belief as to the truth
of the allegations set forth in paragraph “24” of the complaint and respectfully refers all
questions of law and ultimate fact to the trial court during the course of trial.

8. Denies the allegations contained in paragraphs “25” of the complaint
relative to the allegations against Colavito, and denies knowledge or information sufficient
to form a belief as to the truth of the allegations relative to the City of New York and
respectfully refers all questions of law and ultimate fact to the trial court during the course
of trial.

9. Denies knowledge or information sufficient to form a belief as to the truth
of the allegations set forth in paragraphs “26” through “32” of the complaint and
respectfully refers all questions of law and ultimate fact to the trial court during the course
of trial.

10. Admits he was a police officer in the NYPD.

11. Denies the allegation in paragraph “34”.

12. Denies knowledge or information sufficient to form a belief as to the truth
of the allegations set forth in paragraphs “35” through “36” of the complaint and
respectfully refers all questions of law and ultimate fact to the trial court during the course

of trial.
Case 2:19-cv-06109-SJF-SIL Document1 Filed 10/30/19 Page 3 of 12 PagelD #: 3

13. Denies the allegations against him in paragraphs “37” through “39”, other
than to admit that he was a police officer in the NYPD and received training.

14. Denies knowledge or information sufficient to form a belief as to the truth
of the allegations set forth in paragraphs “40” and “41” of the complaint and respectfully
refers all questions of law and ultimate fact to the trial court during the course of trial,
except to admit that he was a probationary police officer in the NYPD.

15. Denies the allegations against him in paragraphs “42” through “46”, and
denies knowledge or information sufficient to form a belief as to the truth of the allegations
set forth in those paragraphs relative to Walsh, and respectfully refers all questions of law
and ultimate fact to the trial court during the course of trial.

16. Denies knowledge or information sufficient to form a belief as to the truth
of the allegations set forth in paragraph “47” of the complaint and respectfully refers all
questions of law and ultimate fact to the trial court during the course of trial.

17. Denies the allegations against him in paragraphs “48” through “60”, and
denies knowledge or information relative to the allegations against the co-defendants or
officers of the NYPD, and respectfully refers all questions of law and ultimate fact to the
trial court during the course of trial

18. Denies knowledge or information sufficient to form a belief as to the truth
of the allegations set forth in paragraphs “61” through “65” of the complaint and
respectfully refers all questions of law and ultimate fact to the trial court during the course
of trial.

19, Denies the allegation against him in paragraph “66”.

20. Denies knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in paragraphs “67” through “69” of the complaint and
Case 2:19-cv-06109-SJF-SIL Document1 Filed 10/30/19 Page 4 of 12 PagelD #: 4

respectfully refers all questions of law and ultimate fact to the trial court during the course
of trial.

21. Denies the allegation against him in paragraphs “70” through “72” and the
implication that Colavito assaulted plaintiff in paragraph “73”.

22. Denies knowledge or information to form a belief as to the truth of
allegations set forth in paragraph “74” except admits he spoke to Officer Healy and that his
employment was terminated without any explanation from the NYPD.

23 Denies the implication that he is “dangerous” in paragraph “75” or that his
termination was warranted.

24. Denies the allegation in paragraph “76” that he engaged in “heinous

conduct”.
25. Denies the allegation that he was unfit or dangerous in paragraph “77”,
26. Denies that his conduct resulted in damages to plaintiff as alleged in

paragraph “78”. Denies knowledge or information sufficient to form a belief as to the
allegations against the City.

27. Denies the allegation in paragraph “80” that he engaged in “unlawful”
conduct.

28. Denies the allegation in paragraph “81” that he negligent or intentionally
detained, punched, struck, kicked, or rendered unconscious plaintiff, and denies knowledge
or information sufficient to form a belief as to the allegation against codefendant.

29. Denies the allegations in paragraphs “82” and “83” that he acted
improperly, intentionally, or negligently and denies knowledge or information sufficient to
form a belief as to this allegation against codefendant.

30. Denies the allegations against him in paragraphs “84” through “89”,

31. Denies the allegations in paragraphs “90” through “94”.
Case 2:19-cv-06109-SJF-SIL Document1 Filed 10/30/19 Page 5 of 12 PagelID #: 5

32. Admits the allegation in paragraph “96” that he was employed as an officer
of the NYPD.

33. Denies knowledge or information sufficient to form a belief relative to the
allegations in paragraphs “97” through “99”.

34. Admits the allegations in paragraph “100” and “101” that he attended a
police academy and that he received training.

35. Denies knowledge or information sufficient to form a belief relative to the
allegations in paragraphs “101” through “102” but denies that he should have been
prevented from becoming a police officer.

36. Denies the allegations against him in paragraphs “103” through “105”.

37. Denies knowledge or information sufficient to form a belief relative to the
allegations in paragraphs “106”.

38. Denies the allegations against him in paragraphs “107” through “109” and
denies knowledge or information sufficient to form a belief as to the allegations against the
codefendants.

39. Denies knowledge or information sufficient to form a belief as to
paragraphs “110” through “113”.

40, Denies the allegations against him in paragraphs “114” through “134” and
denies knowledge or information sufficient to form a belief as to the injuries alleged by
plaintiff or the allegations against the City.

Al, Denies the allegations against him in paragraphs “135” through “140” and
denies knowledge or information sufficient to form a belief as to the injuries alleged by

plaintiff or the allegations against Walsh.
Case 2:19-cv-06109-SJF-SIL Document1 Filed 10/30/19 Page 6 of 12 PagelD #: 6

42. Denies the allegations against him in paragraphs “141” through “181” and
denies knowledge or information sufficient to form a belief as to the injuries alleged by
plaintiff or the allegations against Walsh, the City, the Tap Room, and/or MXL.

43. Denies the allegations contained in the “WHEREFORE” clause of the
complaint.

AS AND FOR A FIRST AFFIRMATIVE DEFENSE
44. Upon information and belief, the answering defendant has no liability to
plaintiff by reason of plaintiff having undertaken conduct such as to assume the risk of all
that conduct complained of by plaintiff having flowed there from.
AS AND FOR A SECOND AFFIRMATIVE DEFENSE

45. Upon information and belief, any damage or damages sustained by the
plaintiff herein were not caused by the wrongdoing on the part of the answering defendant,
its servants, agents or employees, but were caused solely by the wrongdoing of plaintiff
and that such conduct requires diminution of any award, verdict or judgment that plaintiff
may recover against said answering defendant.

AS AND FOR A THIRD AFFIRMATIVE DEFENSE

46. Any award to the plaintiffs for economic loss shall be reduced by the
amount of economic loss received by collateral sources.

AS AND FOR A FOURTH AFFIRMATIVE DEFENSE

47, Plaintiffs have failed to take the necessary measures to mitigate the
damages complained of herein.

AS AND FOR A FIFTH AFFIRMATIVE DEFENSE

48. | Upon information and belief, in the event that a judgement is rendered
against the answering defendant, he shall not be responsible for more than his

proportionate share of liability.
Case 2:19-cv-06109-SJF-SIL Document1 Filed 10/30/19 Page 7 of 12 PagelD #: 7

AS AND FOR A SIXTH AFFIRMATIVE DEFENSE
49. Plaintiff is not permitted to recover under any other theories brought forth
in the Summons and Complaint due to the doctrine of unclean hands as plaintiff provoked
the alleged incident.
AS AND FOR A SEVENTH AFFIRMATIVE DEFENSE
50. That at the time complained of answering defendant was off duty and in
compliance with New York Police Department protocol and regulations.
AS AND FOR AN EIGHTH AFFIRMATIVE DEFENSE
51. That the instant action is barred in that the plaintiff has commenced a prior
and now pending action in State Court seeking the same relief as is sought herein as
against the answering defendant.
AS AND FOR A NINTH AFFIRMATIVE DEFENSE
52, Plainitff has failed to join an indispensable necessary party. The plaintiff
has failed to join Ian Walsh, who is an indispensable necessary party to this action.

AS AND FOR A FIRST CROSS-CLAIM AGAINST
CO-DEFENDANT THE CITY OF NEW YORK

53. Although the answering defendant has denied the allegations of the plaintiff
with respect to any wrongdoing on the part of the said defendant, nevertheless, in the event
that there is a verdict or judgment in favor of the plaintiff against the answering defendant,
then, in that event, the said defendant demands judgment over and against the
aforementioned co-defendant by reason of their wrongful conduct being primary and/or
active while any wrongdoing on the part of the answering defendant, if any, was secondary

and/or passive and the indemnity is to be full and complete.
Case 2:19-cv-06109-SJF-SIL Document1 Filed 10/30/19 Page 8 of 12 PagelD #: 8

AS AND FOR A SECOND CROSS-CLAIM AGAINST
CO-DEFENDANT THE CITY OF NEW YORK

54. That although the answering defendant has denied the allegations of the
plaintiff with respect to any wrongdoing on the part of the said defendant, nevertheless, if
it is found that the answering defendant is liable to the plaintiff and if complete indemnity
is not granted in furtherance of the first cross-claim hereinabove, then the answering
defendant is, nevertheless, entitled to contribution from the co-defendant, above-named in
proportion to the relative degrees of wrongdoing as between the parties.

AS AND FOR A FIRST CROSS-CLAIM AGAINST
CO-DEFENDANT THE NEW YORK
CITY POLICE DEPARTMENT

55. Although the answering defendant has denied the allegations of the plaintiff
with respect to any wrongdoing on the part of the said defendant, nevertheless, in the event
that there is a verdict or judgment in favor of the plaintiff against the answering defendant,
then, in that event, the said defendant demands judgment over and against the
aforementioned co-defendant by reason of their wrongful conduct being primary and/or
active while any wrongdoing on the part of the answering defendant, if any, was secondary
and/or passive and the indemnity is to be full and complete.

AS AND FOR A SECOND CROSS-CLAIM AGAINST
CO-DEFENDANT THE NEW YORK
CITY POLICE DEPARTMENT

56. That although the answering defendant has denied the allegations of the

plaintiff with respect to any wrongdoing on the part of the said defendant, nevertheless, if

it is found that the answering defendant is liable to the plaintiff and if complete indemnity

is not granted in furtherance of the first cross-claim hereinabove, then the answering
Case 2:19-cv-06109-SJF-SIL Document 1 Filed 10/30/19 Page 9 of 12 PagelD #: 9

defendant is, nevertheless, entitled to contribution from the co-defendant, above-named in
proportion to the relative degrees of wrongdoing as between the parties.

AS AND FOR A FIRST CROSS-CLAIM AGAINST
CO-DEFENDANT TAPPED 1010 INC.

57. Although the answering defendant has denied the allegations of the plaintiff
with respect to any wrongdoing on the part of the said defendant, nevertheless, in the event
that there is a verdict or judgment in favor of the plaintiff against the answering defendant,
then, in that event, the said defendant demands judgment over and against the
aforementioned co-defendant by reason of their wrongful conduct being primary and/or
active while any wrongdoing on the part of the answering defendant, if any, was secondary
and/or passive and the indemnity is to be full and complete.

AS AND FOR A SECOND CROSS-CLAIM AGAINST
CO-DEFENDANT TAPPED 1010 INC.

58. That although the answering defendant has denied the allegations of the
plaintiff with respect to any wrongdoing on the part of the said defendant, nevertheless, if
it is found that the answering defendant is liable to the plaintiff and if complete indemnity
is not granted in furtherance of the first cross-claim hereinabove, then the answering
defendant is, nevertheless, entitled to contribution from the co-defendant, above-named in
proportion to the relative degrees of wrongdoing as between the parties.

AS AND FOR A FIRST CROSS-CLAIM AGAINST
CO-DEFENDANT MXL LLC

59. Although the answering defendant has denied the allegations of the plaintiff
with respect to any wrongdoing on the part of the said defendant, nevertheless, in the event
that there is a verdict or judgment in favor of the plaintiff against the answering defendant,
then, in that event, the said defendant demands judgment over and against the

aforementioned co-defendant by reason of their wrongful conduct being primary and/or
Case 2:19-cv-06109-SJF-SIL Document 1 Filed 10/30/19 Page 10 of 12 PagelD #: 10

active while any wrongdoing on the part of the answering defendant, if any, was secondary
and/or passive and the indemnity is to be full and complete.

AS AND FOR A SECOND CROSS-CLAIM AGAINST
CO-DEFENDANT MXL LLC

60. That although the answering defendant has denied the allegations of the
plaintiff with respect to any wrongdoing on the part of the said defendant, nevertheless, if
it is found that the answering defendant is liable to the plaintiff and if complete indemnity
is not granted in furtherance of the first cross-claim hereinabove, then the answering
defendant is, nevertheless, entitled to contribution from the co-defendant, above-named in
proportion to the relative degrees of wrongdoing as between the parties.

AS AND FOR A FIRST CROSS-CLAIM AGAINST
CO-DEFENDANT IAN WALSH

61. Although the answering defendant has denied the allegations of the plaintiff
with respect to any wrongdoing on the part of the said defendant, nevertheless, in the event
that there is a verdict or judgment in favor of the plaintiff against the answering defendant,
then, in that event, the said defendant demands judgment over and against the
aforementioned co-defendant by reason of their wrongful conduct being primary and/or
active while any wrongdoing on the part of the answering defendant, if any, was secondary
and/or passive and the indemnity is to be full and complete.

AS AND FOR A SECOND CROSS-CLAIM AGAINST
CO-DEFENDANT IAN WALSH

62. That although the answering defendant has denied the allegations of the
plaintiff with respect to any wrongdoing on the part of the said defendant, nevertheless, if
it is found that the answering defendant is liable to the plaintiff and if complete indemnity

is not granted in furtherance of the first cross-claim hereinabove, then the answering
Case 2:19-cv-06109-SJF-SIL Document 1 Filed 10/30/19 Page 11 of 12 PagelD #: 11

defendant is, nevertheless, entitled to contribution from the co-defendant, above-named in
proportion to the relative degrees of wrongdoing as between the parties.

WHEREFORE, the defendant, FRANCESCO COLAVITO, demands judgment
dismissing the Complaint herein as to said defendant and further demands that the ultimate
rights of the defendant be determined in this action and that the answering defendant has
Judgment over and against the co-defendants, THE CITY OF NEW YORK, THE NEW
YORK CITY POLICE DEPARTMENT, TAPPED 1010 INC., MXL LLC, AND IAN
WALSH for all, or alternatively that portion of any verdict or judgment which may be
obtained by plaintiff against said defendant, to the extent that the responsibility of the
aforesaid co-defendants contributed hereto, together with the costs and disbursements of
this action.

DATED: White Plains, New York
July 11, 2018

Yours, etc.,

PENINO & MOYNIHAN, LLP

BY: JL, 7

Henry L. Liao (HL6071)

Attorneys for Defendant
FRANCESCO COLAVITO

1025 Westchester Avenue, Suite 403
White Plains, New York 10604
(914) 949-6996

Our File No.: 12-3211

TO: Lipsig Shapey Manus & Moverman, PC
Attorneys for Plaintiff
40 Fulton St.
New York, NY 10038-1850

Zachary W. Carter,

Corporation Counsel

Attorneys for Defendant

CITY OF NEW YORK

100 Church Street, Room 3-133b
New York, NY 10007
Case 2:19-cv-06109-SJF-SIL Document 1 Filed 10/30/19 Page 12 of 12 PagelD #: 12

Kaufman Borgeest & Ryan, LLP
Attorneys for Defendant

Tapped 1010, Inc.

1205 Franklin Ave., Ste. 200
Garden City, NY 11530

Ian M. Walsh
Defendant, Pro Se

11 Harbour Lane
Massapequa, NY 11758
